Exhibit 10(e)

 

THIRD AMENDMENT

TO

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

(as amended and restated effective as of December 31, 2000)

 

Pursuant to the reserved power of amendment contained in Section 12.1 of The
Fifth Third Bancorp Master Profit Sharing Plan (as amended and restated
effective as of December 31, 2000) (the “Plan”), the Plan is hereby amended in
the following respects:

 

1. Section 4.1(a) is amended in its entirety effective January 1, 2003 to read
as follows:

 

4.1 Compensation Reduction Contributions.

 

(a) Compensation Reduction.

 

(1) Regular 401(k) Contributions. Each Participant may enter into a compensation
reduction agreement with his Employer whereby he authorizes his Employer to
reduce his Deferrable Compensation or any part thereof, by such percentage or
dollar amount prospectively as he shall specify. Such an agreement shall remain
in effect until the Participant revokes it or changes it. The Administrator may
from time to time establish rules with respect to compensation reduction
contributions hereunder, including but not limited to, rules restricting the
amount by which compensation may be reduced, rules restricting such
contributions to Participants whose pay is paid through the Fifth Third payroll
system, and rules respecting the time for filing forms. In accordance with such
rules and procedures as the Administrator deems appropriate, the Employer may
treat a Participant as having made a compensation reduction election unless and
until a Participant affirmatively elects to revoke or revise such deemed
compensation reduction election. The maximum compensation reduction for any pay
period or for any payment of Deferrable Compensation _hen combined with
voluntary after-tax contributions (if any) under Section 4.5 of the Plan shall
be 20%.

 

(2) Catch-Up Contributions. Each “Catch-Up Eligible Participant,” as defined
below, shall be eligible to make catch-up contributions in accordance with, and
subject to the limitations of, section 414(v) of the Code. Such catch-up
contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of sections 402(g) and 415 of the
Code. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions. “Catch-Up Eligible Participant” means a Participant who
is age 50 or older and for this purpose a Participant who is projected to attain
age 50 before the end of a calendar year is deemed to be age 50 as of January 1
of such year.

 

Catch-up contributions (including catch-up contributions later re-characterized
as regular section 401(k) contributions) shall not be eligible for matching
contributions under Section 4.4.



--------------------------------------------------------------------------------

2. Section 4.4(a) is amended effective January 1, 2003 by changing the
cross-reference to “Section 4.1” each time it occurs to “Section 4.1(a)(1).”

 

3. Section 4.5(a) is amended effective January 1, 2003 by adding the following
thereto:

 

The maximum voluntary after-tax contribution for any pay period or for any
payment of Deferrable Compensation when combined with regular section 401(k)
contributions (if any) under Section 4.1(a)(1) of the Plan shall be 20%.

 

4. Article 13 of the Plan is amended by adding a new Section 13.5 to read as
follows:

 

13.5 EGTRRA Modifications.

 

(a) Effective Date. This Section shall apply for purposes of determining whether
the Plan is a top-heavy plan under section 416(g) of the Code for Plan Years
beginning after December 31, 2001, and whether the Plan satisfies the minimum
benefits requirements of section 416(c) of the Code for such years. This Section
amends Article 13 of the Plan.

 

(b) Determination of Top-Heavy Status.

 

(1) Key Employee. Key employee means any employee or former employee (including
any deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under section 416(i)(1) of the Code for Plan
Years beginning after December 31, 2002), a 5-percent owner of the employer, or
a 1-percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with section 416(i)(l) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

(2) Determination of Present Values and Amounts. This Section 13.5(b)(2) shall
apply for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.

 

(A) Distributions During Year Ending on the Determination Date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”

 

2



--------------------------------------------------------------------------------

(B) Employees not Performing Services During Year Ending on the Determination
Date. The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

 

(c) Minimum Benefits. Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of
section 416(c)(2) of the Code and the Plan. The preceding sentence shall apply
with respect to matching contributions under the Plan or, if the Plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
section 401(m) of the Code.

 

IN WITNESS WHEREOF, the undersigned Director of Legal/Human Resources of Fifth
Third Bank has caused this Amendment to be adopted as of this 9th day of
January, 2003.

 

FIFTH THIRD BANK BY:  

/s/ Paul L. Reynolds

   

--------------------------------------------------------------------------------

   

Paul L. Reynolds

Director of Legal/Human Resources

 

3



--------------------------------------------------------------------------------

FOURTH AMENDMENT

TO

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

(as amended and restated effective as of December 31, 2000)

 

Pursuant to the reserved power of amendment contained in Section 12.1 of The
Fifth Third Bancorp Master Profit Sharing Plan (as amended and restated
effective as of December 31, 2000) (the “Plan”), the Plan is hereby amended in
the following respects:

 

1. QNEC. In order to allow the Employer to make qualified nonelective
contributions, the Plan is amended in the following respects effective December
31, 2001:

 

(a) Section 2.3(a)(1) is amended in its entirety to read as follows:

 

  (1) The amount of the Employee’s voluntary after-tax Participant contributions
actually contributed under Section 4.5(a)(l) during the Plan Year, plus any
amounts contributed on behalf of each such Employee under Section 4.5(a)(2), to

 

(b) Section 4.5(a), as amended by the Third Amendment, is amended by placing the
current text in a subparagraph (1) with the heading “Participant Contributions.”
and by adding a new subparagraph (2) to read as follows:

 

  (2) QNEC.

 

  (A) The Employer, in its sole discretion, may contribute, for allocation to
the Section 401(k) Salary Deferral Accounts of those Participants entitled under
(B) below to receive an allocation, such amount as it determines appropriate to
satisfy the nondiscrimination test of section 401(m)(2) of the Code and (b)
below. Any such contribution shall be allocated as of the last day of the Plan
Year for which the Employer makes the contribution.

 

  (B)

Participants who are Employees at any time during the Plan Year and who are not
Highly Compensated Employees shall be qualified to receive an allocation of any
contribution under (A) above for a Plan Year; provided that any such
contribution shall be allocated by making the maximum permissible allocation
permitted under Article 5 beginning with the Participant with the least Section
415 Compensation (as defined in Section 5.1(d)) and continuing such maximum
permissible allocation to each such Participant in order of Section 415
Compensation (least

 



--------------------------------------------------------------------------------

 

Section 415 Compensation to greatest Section 415 Compensation) until the entire
contribution is allocated.

 

       This type of contribution is nonforfeitable when made (see Section
6.1(c)) and is subject to the withdrawal and distribution limitations of Section
8.6.

 

2. Testing Methods During Remedial Amendment Period. In order to clarify the
ADP/ACP testing methods used, the Plan is amended in the following respects:

 

(a) Section 4.3(c)(1) is amended in its entirety to read as follows, a new
Section 4.3(c)(2) is added to read as follows and existing Section 4.3(c)(2) is
re-designated as Section 4.3(c)(3):

 

  (1) Prior Year Testing. Effective for Plan Years beginning after December 30,
2001, the Actual Deferral Percentage for any Plan Year for Participants who are
Highly Compensated Employees shall not exceed the greater of:

 

  (A) 1.25 times the Actual Deferral Percentage for the preceding Plan Year for
all the Participants who were Non-highly Compensated Employees or

 

  (B) the lesser of:

 

  (i) 2 times the Actual Deferral Percentage for the preceding Plan Year for the
Participants who were Non-highly Compensated Employees, provided that the Actual
Deferral Percentage for the Participants who are Highly Compensated Employees
shall not exceed the Actual Deferral Percentage for the preceding Plan Year for
Participants who were Non-highly Compensated Employees by more than 2 percentage
points; or

 

  (ii) such amount as the Secretary of Treasury may prescribe to prevent
multiple use of this alternative limitation with respect to any Highly
Compensated Employee for Plan Years beginning before January 1, 2002. In no
event, however, shall the multiple use of this alternative limitation as between
the Employer matching contributions under Section 4.4 and the remainder of the
Plan be prohibited.

 

  (2)

Current Year Testing. For Plan Years beginning after December 31, 1996 and
before December 31, 2001, the limitations of (1)(A) and (B) above were applied
by reference to the current

 

- 2 -



--------------------------------------------------------------------------------

 

year (rather than prior year) Actual Deferral Percentages for Participants who
were Non-highly Compensated Employees.

 

(b) Sections 4.4(c)(1) and 4.5(b)(1) are amended by replacing their headings
“Prior Year Testing” with “Current Year Testing” and by replacing the phrase
“preceding Plan Year” with “current Plan Year” at each occurrence.

 

3. Sale of Universal Savings Bank, F.A. In order to reflect the sale of
Universal Savings Bank, F.A., the Plan is amended effective October 31, 2002 by
adding a new Section 3 to Appendix XIX to read as follows:

 

  3. Sale of Universal Savings Bank, F.A. Due to the sale of 100% of the
outstanding shares of capital stock of Universal Savings Bank, F.A.
(“Universal”) on October 31, 2002, Universal is no longer a subsidiary of Fifth
Third Bancorp, and therefore, is no longer an Employer under the Plan. As such,
after October 31, 2002, employees of Universal are no longer “Employees” under
the Plan. In order to make Participants who, on and after October 31, 2002 were
employees of Universal eligible to take distributions under the Plan, such
Universal employees shall be considered to have incurred a termination of
employment under Section 8.3 of the Plan on October 31, 2002.

 

4. Sale of Fifth Third Insurance Services, Inc. In order to reflect the sale of
Fifth Third Insurance Services, Inc. and special provisions associated with such
sale, Appendix XVIII is amended effective December 31, 2002, by adding a new
Section 3 to read as follows:

 

  3. Sale of Fifth Third Insurance Services, Inc.

 

  (a) Cessation of Active Participation. Due to the sale of 100% of the
outstanding shares of capital stock of Fifth Third Insurance Services, Inc.
(“Insurance Sub”) on December 31, 2002, Insurance Sub is no longer a subsidiary
of Fifth Third Bancorp, and therefore, is no longer an Employer under the Plan.
As such, after December 31, 2002, employees of Insurance Sub are no longer
“Employees” under the Plan.

 

  (b) Vesting. Notwithstanding any other provisions to the contrary, a
Participant who was an employee of Insurance Sub on December 31, 2002 and who
continued as an employee of Insurance Sub (and not of an Employer) immediately
after the sale, shall have a nonforfeitable right to 100% of his Account
(including each of its subaccounts).

 

  (c)

Distributable Event. In order to make Participants who, on and after December
31, 2002, were employees of Insurance Sub eligible to take distributions under
the Plan, such Insurance Sub employees shall be considered to have incurred a
termination of

 

- 3 -



--------------------------------------------------------------------------------

 

employment under Section 8.3 of the Plan immediately after December 31, 2002.

 

IN WITNESS WHEREOF, the undersigned Director of Legal/Human Resources of Fifth
Third Bank has caused this Amendment to be adopted as of this 6th day of March,
2003.

 

FIFTH THIRD BANK

BY:  

/s/ Paul L. Reynolds

   

--------------------------------------------------------------------------------

   

Paul L. Reynolds

   

Director of Legal/Human Resources

 

- 4 -



--------------------------------------------------------------------------------

FIFTH AMENDMENT

TO

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

(as amended and restated effective as of December 31, 2000)

 

Pursuant to the reserved power of amendment contained in Section 12.1 of The
Fifth Third Bancorp Master Profit Sharing Plan (as amended and restated
effective as of December 31, 2000) (the “Plan”), the Plan is hereby amended
effective June 1, 2003, by adding a new Section 7.7 to read as follows:

 

“7.7 Separately Allocable Plan Expenses. The Administrator may direct that any
expenses attributable to specific Participants’ Accounts due to investment
elections, loans, withdrawals, distributions, domestic relations orders or any
other reasons, be deducted directly from the Account for which the expense was
incurred to the extent paid from Plan Assets.”

 

IN WITNESS WHEREOF, the undersigned Director of Legal/Human Resources of Fifth
Third Bank has caused this Amendment to be adopted as of this 20th day of June,
2003.

 

FIFTH THIRD BANK

BY:  

/s/ Paul L. Reynolds

   

--------------------------------------------------------------------------------

   

Paul L. Reynolds

   

Director of Legal/Human Resources

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT

TO

THE FIFTH THIRD BANCORP MASTER PROFIT SHARING PLAN

(as amended and restated effective as of December 31, 2000)

 

Pursuant to the reserved power of amendment contained in Section 12.1 of The
Fifth Third Bancorp Master Profit Sharing Plan (as amended and restated
effective as of December 31, 2000) (the “Plan”), the Plan is hereby amended by
changing paragraph 2 of Appendix XV (Enterprise Federal Savings Bank/Financial
Institutions Retirement Fund) in its entirety, effective December 31, 2002, to
read as follows:

 

2. Profit Sharing Contributions. Notwithstanding anything in the Plan to the
contrary, Enterprise Federal Employees shall not be considered “Eligible
Participants” under Section 4.2 of the Plan and shall not be entitled to receive
an allocation of the Employer contribution under Section 4.2 of the Plan for any
Plan Year beginning before December 31, 2002. For Plan Years beginning December
31, 2002 and later, this exclusion shall no longer apply.

 

IN WITNESS WHEREOF, the undersigned Director of Legal/Human Resources of Fifth
Third Bank has caused this Amendment to be adopted as of this 10th day of
November, 2003.

 

FIFTH THIRD BANK By:  

/s/ Paul L Reynolds

   

--------------------------------------------------------------------------------

   

Director of Legal/Human Resources

 



--------------------------------------------------------------------------------

SEVENTH AMENDMENT

TO

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

(as amended and restated effective as of December 31, 2000)

 

Pursuant to the reserved power of amendment contained in Section 12.1 of The
Fifth Third Bancorp Master Profit Sharing Plan (as amended and restated
effective as of December 31, 2000) (the “Plan”), the Plan is hereby amended in
the following respects:

 

1. Amendments to Compensation Definitions.

 

(a) Section 2.8 is amended in its entirety to read as follows effective December
31, 2003:

 

2.8 “Annual Compensation” means the remuneration (before reduction for withheld
amounts) an Employee receives, or would have received but for compensation
reduction pursuant to Section 4.1, pursuant to The Fifth Third Bank 125 Plan or
pursuant to a Code section 132(f)(4) qualified transportation arrangement, from
an Employer during a Plan Year, from and after becoming a Participant, in the
form of base wages or salary, overtime, variable compensation, and similar
compensation, but excluding payments made pursuant to product-focused incentive
plans, Jeanie maintenance payments, tuition refund reimbursements, Benefit
Choice Dollars and similar payments and benefits. Performance-based additional
cash compensation incentives (other than variable compensation) shall be
excluded from Annual Compensation unless an applicable incentive program by its
terms provides that such compensation shall be taken into account under the Plan
for either all Employees or all Non-Highly Compensated Employees covered by such
incentive program.

 

Solely for purposes of determining the Actual Deferral Percentage and the Actual
Contribution Percentage, the Administrator, in its discretion, may use the
definition of “Annual Compensation” set forth in the above paragraph, or the
following definition. If the Administrator so determines, “Annual Compensation”
for purposes of determining the Actual Deferral Percentage and the Actual
Contribution Percentage shall mean the total wages as defined in section 3401 of
the Code and all other payments of compensation by the Employer (in the course
of its trade or business) for which the Employer is required to furnish the
Employee a written statement under sections 604l(d), 6051(a)(3) and 6052 of the
Code determined without regard to any rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in section 3401(a)(2) of
the Code) which is paid by the Employer to an Employee during a Plan Year
including amounts that otherwise would have been included within this definition

 



--------------------------------------------------------------------------------

but for section 402(a)(8) of the Code (relating to a salary reduction election
under section 401(k) of the Code), section 125 of the Code (relating to the
cafeteria or flexible benefit plans), section 132(f)(4), section 402(h) of the
Code (relating to SEPs), section 403(b) of the Code (relating to certain tax
deferred annuities), section 457(b) of the Code (relating to deferred
compensation plans of state and local governments and tax-exempt organizations),
section 414(h)(2) of the Code (relating to certain picked-up employee
contributions).

 

For any Plan Year, only the first $205,000 (as adjusted by the Secretary of
Treasury in accordance with section 401(a)(17) of the Code) of a Participant’s
Annual Compensation shall be taken into account.

 

(b) Section 2.12 is amended effective December 31, 2003 by changing the last
clause in the first sentence to read: “plus, for the January 2, 2004 payday
only, Benefit Choice Dollars allocable to periods after becoming a Participant
(without regard to how the Participant elects to utilize such Benefit Choice
Dollars).”

 

2. New Performance-Based Profit Sharing.

 

(a) Section 4.2 is amended effective December 31, 2003 by changing the heading
to read “Profit Sharing Contributions Before 2004” and by changing subsection
(a) in its entirety to read as follows:

 

(a) General. For each Plan Year beginning before December 31, 2003, the Board of
Directors of Fifth Third Bancorp shall determine the amount to be contributed to
the Plan for allocation under this Section 4.2, subject to Article 5 and this
Article 4. This Section 4.2 shall no longer apply after December 30, 2003.

 

(b) Sections 4.9 and 4.10 are deleted effective December 30, 2003, and a new
Section 4.9 is added effective January 1, 2004 to read as follows:

 

4.9 Performance Reward Contributions Effective 2004.

 

(a) General. For each Plan Year beginning after December 31, 2003, the Board of
Directors of Fifth Third Bancorp shall determine the amount to be contributed to
the Plan for allocation under this Section 4.9, subject to Article 5 and this
Article 4.

 

(b) Allocation Among Employers. Each Employer shall contribute under the Plan
the total contribution allocable to its Eligible Participants.

 

- 2 -



--------------------------------------------------------------------------------

(c) Participants Entitled to Receive an Allocation of Employer Contribution. A
Participant shall be an “Eligible Participant” and shall be entitled to receive
an allocation of the Employer contribution to the Plan under (a) above for a
Plan Year if he:

 

(1) is in the employment of an Employer on the last day of such Plan Year;

 

(2) died during such Plan Year and prior to the termination of his employment;

 

(3) retired on or after his reaching Normal Retirement Age during such Plan
Year;

 

(4) retired on or after his reaching Early Retirement Age during such Plan Year;

 

(5) incurred a Disability and retired as a result thereof during such Plan Year;
or

 

(6) is on leave of absence at the close of such Plan Year, if he received
compensation from an Employer during such Plan Year.

 

(d) Allocation Formula. Subject to the limitations of Article 5, as of the last
day of a Plan Year, there shall be allocated to the Performance Reward Account
of each Participant qualified, under (c) above, to receive such an allocation
that portion of the Employer’s contribution under (a) above for such Plan Year
that bears the same ratio to the total amount of such contribution as the Annual
Compensation of such Participant for such Plan Year bears to the total amount of
the Annual Compensation for all such Participants for such Plan Year.

 

(c) Section 2.1 is amended in its entirety effective January 1, 2004 to read as
follows:

 

2.1 “Account” means, with respect to a Participant, his allocable share of the
Plan Assets. A Participant’s Account under the Plan may include one or more of
the following subaccounts:

 

(a) After-Tax Account;

 

(b) Employer Matching Account;

 

(c) Frozen Cash Election Account;

 

(d) Frozen Vesting Account;

 

(e) Performance Reward Account;

 

(f) Profit Sharing Account;

 

(g) Rollover Account; and

 

(h) Section 401 (k) Salary Deferral Account.

 

- 3 -



--------------------------------------------------------------------------------

A Participant’s Account also may include applicable subaccounts as specified
under an Appendix to the Plan. A Participant’s account, if any, under a
Predecessor Plan which merges into, or makes transfers to, this Plan, shall be
allocated to the appropriate subaccounts as determined by the Administrator. The
establishment and maintenance of separate Accounts under the Plan is for
accounting purposes, and a segregation and separate investment of each Account
shall not be required.

 

(d) Section 2.16 is amended in its entirety effective January 1, 2004 to read as
follows:

 

2.16 “Eligible Participant” means a Participant, described in Section 4.2(c) or
4.9(c), who is qualified to receive an allocation of the Employer contribution
under Section 4.2 or 4.9, as the case may be, for a Plan Year. As provided in an
applicable Appendix, certain individuals may be excluded from the term “Eligible
Participant.”

 

(e) A new Section 2.34 is added to Article 2 effective January 1, 2004 to read
as follows and existing Section 2.34 and each subsequent Section in Article 2
are re numbered accordingly:

 

2.34 “Performance Reward Account” means the separate portion of each
Participant’s Account which reflects the Employer’s contributions for Plan Years
after 2003 under Section 4.9 and forfeitures allocated thereto as adjusted in
accordance with Article 7.

 

(f) Section 2.38 (2.39 after the re-numbering referred to above) is amended in
its entirety effective December 30, 2003 to read as follows:

 

2.39 “Profit Sharing Account” means the separate portion of each Participant’s
Account which reflects the Employer’s contributions for Plan Years after 1996
and before 2004 under Section 4.2(d) and forfeitures allocated thereto as
adjusted in accordance with Article 7.

 

(g) Section 6.1(f) is amended effective January 1, 2004 by changing the heading
to “Frozen Vesting Account, Performance Reward Account and Employer Matching
Account” and by changing “Frozen Vesting Account” to “Frozen Vesting Account,
Performance Reward Account and Employer Matching Account” at each occurrence in
Section 6.1(f)(1), (2)(B), (3), and (5).

 

(h) Section 6.1(f)(2)(A) is amended in its entirety effective January 1, 2004 to
read as follows:

 

(A) Vesting Schedule.

 

(i) Frozen Vesting Account. Subject to (6) below, a Participant who has credit
for any Service on or after the Effective Date shall have a nonforfeitable right
to a percentage of his Frozen Vesting Account on the basis

 

- 4 -



--------------------------------------------------------------------------------

of the number of Vesting Years with which he is credited, pursuant to the
following vesting schedule:

 

Vesting Years

--------------------------------------------------------------------------------

   Nonforfeitable
Percentage


--------------------------------------------------------------------------------

Less than 3

   0%

3

   30%

4

   40%

5

   60%

6

   80%

7 or more

   100%

 

If a Participant is reemployed after incurring a forfeiture, any balance
remaining in his Frozen Vesting Account at the time of such reemployment shall
be separately accounted for, shall be nonforfeitable, and shall not be subject
to the above vesting schedule.

 

A Participant who does not have credit for any Service on or after the Effective
Date shall have the vested percentage of his Frozen Vesting Account determined
under the applicable provisions of the Old Plan.

 

(ii) Performance Reward Account. A Participant shall have a nonforfeitable right
to a percentage of his Performance Reward Account on the basis of the number of
Vesting Years with which he is credited, pursuant to the following schedule:

 

Vesting Years

--------------------------------------------------------------------------------

   Nonforfeitable
Percentage


--------------------------------------------------------------------------------

Less than 5

   0%

5 or more

   100%

 

(iii) Employer Matching Account. Subject to Section 6.1(e) above, a Participant
shall have a nonforfeitable right to a percentage of his Employer Matching
Account on the basis of the number of Vesting Years with which he is credited,
pursuant to the following vesting schedule:

 

Vesting Years

--------------------------------------------------------------------------------

   Nonforfeitable
Percentage


--------------------------------------------------------------------------------

Less than 3

   0%

3 or more

   100%

 

- 5 -



--------------------------------------------------------------------------------

(i) Section 13.3(a) is amended in its entirety effective January 1, 2004 to read
as follows:

 

(a) Top-Heavy Years. Anything in Article 6 to the contrary notwithstanding, for
any Plan Year for which the Plan is a Top-Heavy Plan, a Participant who has at
least one Hour of Service after the Plan becomes a Top-Heavy Plan shall have a
nonforfeitable right to a percentage of his Frozen Vesting Account and
Performance Reward Account determined under the following tables; provided
however, no Participant’s vested percentage (as of the day before the Plan’s
becoming a Top-Heavy Plan) shall be reduced:

 

Frozen Vesting Account Table

 

Vesting Years

--------------------------------------------------------------------------------

   Nonforfeitable
Percentage


--------------------------------------------------------------------------------

Less than 2

   0%

2

   20%

3

   40%

4

   60%

5

   80%

6 or more

   100%

 

Performance Reward Account Table

 

Vesting Years

--------------------------------------------------------------------------------

   Nonforfeitable
Percentage


--------------------------------------------------------------------------------

Less than 3

   0%

3 or more

   100%

 

(j) Section 13.3(b)(i) is amended effective January 1, 2004 by changing “Frozen
Vesting Account” to “Frozen Vesting Account and Performance Reward Account.”

 

(k) Section 6.1(e) is amended in its entirety to read as follows:

 

(e) Pre-2004 Employer Matching Account. Notwithstanding Section 6.1(f)(2) below,
but subject to Section 6.1(f)(6) below, a Participant’s rights to his Employer
Matching Account on or before December 31, 2003 shall be nonforfeitable at all
times. Any balance in the Participant’s Employer Matching Account as of December
31, 2004 shall be separately accounted for, shall be nonforfeitable and shall
not be subject to the vesting schedule in Section 6.1(f)(2)(A) below.

 

3. Revised Eligibility.

 

(a) Section 3.1 is amended in its entirety effective January 1, 2004 to read as
follows:

 

3.1 Eligibility and Participation.

 

(a) For Performance Reward Contributions and Rollovers. Each Employee shall
become a Participant as of the date on which he has credit for at least one Hour
of Service.

 

(b) For 401(k) Contributions, Matching Contributions and After-Tax
Contributions. Notwithstanding (a) above, an Employee with an Employment
Commencement Date on or after January 1, 2004 shall be eligible to make 401(k)
Contributions under Section 4.1, to receive matching contributions under Section
4.4 and to make after-tax contributions under Section 4.5 only on

 

- 6 -



--------------------------------------------------------------------------------

and after the first pay date following his completion of 30 days of Eligibility
Service. If an Employee terminates employment after completing 30 days of
Eligibility Service and is later re-employed as an Employee, he shall be
eligible for such contributions beginning with the first pay date after such
re-employment provided he still has credit for 30 days of Eligibility Service.

 

(b) Section 4.1(a)(1) and Section 4.4(a) are amended effective January 1, 2004
by changing “Each Participant” to “Each Participant who has met the eligibility
requirements of Section 3.1(b).”

 

4. Revised Match. Section 4.4(a) is amended in its entirety effective January 1,
2004 to read as follows:

 

(a) Pay Period Match. The Employer shall make matching contributions to the
Employer Matching Accounts of each Participant who has compensation reduction
contributions made on his behalf under Section 4.1 for any pay period. The
amount of such matching contributions shall be calculated by reference to so
much of the Participant’s compensation reduction contributions under Section 4.1
for such pay period as do not exceed four percent (4%) of the Participant’s
Deferrable Compensation otherwise payable for such pay period.

 

The Employer matching contribution shall equal one hundred percent (100%) of so
much of the Participant’s compensation reduction contributions under Section 4.1
for such pay period as do not exceed four percent (4%) of the Participant’s
Deferrable Compensation otherwise payable for such pay period.

 

In the event the rate of matching contribution (determined after corrective
distribution of elective deferrals under sections 401(k) or (m) or 402(g) of the
Code) is determined by the Administrator to be discriminatory in favor of one or
more Highly Compensated Employees, the Administrator shall forfeit that part of
such matching contribution (as adjusted in accordance with Article 7) as is
necessary to make such rate nondiscriminatory (and in such a case the
contributions shall be disregarded under the Plan’s provisions relative to
sections 401(k)(3) and 401(m)(2) of the Code).

 

For Plan Years beginning after December 30, 2001, a Participant who is otherwise
eligible for the pay period match as described above but who is required to stop
his compensation reduction contribution by reason of having reached the adjusted
$10,500 limit under Section 4.3(d) above (and section 402(g) of the Code)
nevertheless may qualify for the subsequent pay period matches in the Plan Year
by making voluntary after-tax contributions out of his Deferrable Compensation.
When a Participant reaches such limit, the Administrator may treat his 401(k)
compensation reduction election as an election to make voluntary after-tax
contributions unless and until the Participant revokes or revises such deemed
election. Such match shall be calculated and administered under this Section
4.4(a) by treating the Participant’s voluntary after-tax contributions made

 

- 7 -



--------------------------------------------------------------------------------

from his Deferrable Compensation after having reached such limit as if they were
compensation reduction contributions under Section 4.1.

 

5. Forfeitures. Section 6.2 is amended in its entirety effective January 1,
2004, to read as follows:

 

6.2 Allocation of Forfeitures. Forfeitures occurring during a Plan Year, first,
shall be applied under Section 6.1(f)(5)(B) to the restoration of forfeitures
and then, to the reduction of the Employer’s contributions to the Plan.

 

6. Diversification of Match.

 

(a) Section 7.3 is amended in its entirety effective January 1, 2004 to read as
follows:

 

7.3 Diversification Election. Each Participant may elect the manner in which his
Employer Matching Account is invested from among such investment funds as the
Administrator directs the Trustee to make available under Section 7.1(c).
Although matching contributions will be made into the Fifth Third Stock Fund
(and a Participant may not direct that matching contributions be made to any of
the other investment funds available under the Plan), after contribution, the
Participant may elect for such amounts to be moved from the Fifth Third Stock
Fund to such other investment funds, as he directs. In all events, the
Administrator shall direct the Trustee to make available at least three
investment funds in addition to the Fifth Third Stock Fund (as defined below).

 

An investment election shall be made in such manner as the Administrator shall
direct. The Administrator may prescribe rules consistent with the requirements
of section 401(a)(28) of the Code including rules which limit the frequency of
changes to elections, prescribe times for making elections or regulate the
amount of increment a Participant may allocate to a particular fund.

 

7. Plan Loan Availability. Section 7.6(b)(2) is amended effective January 1,
2004 by adding the following sentence at the end thereof:

 

A loan made after December 31, 2003 shall be available at the request of the
Participant (subject to the other requirements of this Section 7.6) and shall
not be limited to the circumstances described above in this Section 7.6(b)(2).

 

8. Section 9.1(b)(3) is amended in its entirety effective January 1, 2004 to
read as follows:

 

(3) with respect to a Participant whose employment terminates on or after his
reaching Early Retirement Age, a partial cash withdrawal, no more frequent than
once per Plan Year, of the portion of the Participant’s vested Account the
Participant specifies, with the remaining portion of the Participant’s vested
Account balance deferred until future payment under the terms of the Plan, or

 

- 8 -



--------------------------------------------------------------------------------

9. Change Back to Calendar Plan Year. Section 2.36 (2.37 after the re-numbering
referred to above) is amended in its entirety effective December 30, 2003 to
read as follows:

 

2.37 “Plan Year” means:

 

(a) For Plan Years beginning after December 30, 1999 and before December 31,
2003, the 12-month period commencing on December 31 and ending on December 30;

 

(b) For the Plan Year beginning on December 31, 2003, the period commencing and
ending on December 31, 2003; and

 

(c) For Plan Years beginning after December 31, 2003, the calendar year.

 

10. Testing Methods During Remedial Amendment Period. In order to clarify the
ADP testing methods used, the Plan is amended in the following respects:

 

(a) Section 4.3(c)(1) is amended by changing “Effective for Plan Years beginning
after December 30, 2001” to “Effective for the December 31, 2001 through
December 30, 2002 Plan Year”.

 

(b) Section 4.3(c)(2) is amended by changing “For Plan Years beginning after
December 31, 1996 and before December 31, 2001,” to “For Plan Years beginning
after December 31, 1996 and before December 31, 2001 and for Plan Years
beginning after December 30, 2002,”.

 

(c) Section 4.3(b) is amended in its entirety effective December 31, 2002 to
read as follows:

 

(b) QNEC.

 

  (1) The Employer, in its sole discretion, may contribute, for allocation to
the Section 401(k) Salary Deferral Accounts of those Participants entitled under
(2) below to receive an allocation, such amount as it determines appropriate to
satisfy the nondiscrimination test of section 401(k)(3) of the Code and (c)
below. Any such contribution shall be allocated as of the last day of the Plan
Year for which the Employer makes the contribution.

 

  (2)

Participants who are Employees at any time during the Plan Year and who are not
Highly Compensated Employees shall be qualified to receive an allocation of any
contribution under (1) above for a Plan Year; provided that any such
contribution shall be allocated by making the maximum permissible

 

- 9 -



--------------------------------------------------------------------------------

 

allocation permitted under Article 5 beginning with the Participant with the
least Section 415 Compensation (as defined in Section 5.1(d)) and continuing
such maximum permissible allocation to each such Participant in order of Section
415 Compensation (least Section 415 Compensation to greatest Section 415
Compensation) until the entire contribution is allocated.

 

       This type of contribution is nonforfeitable when made (see Section
6.1(c)) and is subject to the withdrawal and distribution limitations of Section
8.6.

 

11. Transfer from AmeriBank Pension Plan. Article 4 is amended effective
December 30, 2003 by adding a new Section 4.10 to read as follows:

 

4.10 Transfer of Excess Plan Assets from the AmeriBank Pension Plan. After
satisfaction of all liabilities of the terminated AmeriBank Pension Plan (the
“AmeriBank Plan”) the sponsor of which is Fifth Third Bank, Indiana, an
Affiliate, and before (or instead of) accepting a reversion of excess assets
from the AmeriBank Plan, the Employer may transfer directly to the Plan, and the
Plan shall accept, such excess assets as the Employer elects. Such transferred
excess assets shall be allocated at the Employer’s discretion either as matching
contributions under Section 4.4, profit sharing contributions under Section 4.2
or performance reward contributions under Section 4.9, reducing the amount the
Employer would otherwise contribute under such Sections. Such allocation shall
occur in the year of transfer and shall satisfy the requirements of Sections
401(a)(4) and 415 of the Code.

 

This Section 4.10 is intended to comply with Section 4980 of the Code and
Revenue Ruling 2003-85.

 

12. Adoption of Required Minimum Distribution Model Amendment. Section 9.9 is
amended by changing the heading to read “Minimum Distributions under 2001
Proposed Regulations” and a new Section 9.10 is amended effective January 1,
2003 to read as follows:

 

9.10 New Minimum Distribution Requirements.

 

(a) General Rules.

 

(1) Effective Date. The provisions of this Section will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 

- 10 -



--------------------------------------------------------------------------------

(2) Precedence. The requirements of this Section will take precedence over any
inconsistent provisions of the Plan.

 

(3) Requirements of Treasury Regulations Incorporated. All distributions
required under this Section will be determined and made in accordance with the
Treasury Regulations under section 401(a)(9) of the Code.

 

(4) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Section, distributions may be made under a designation made before January
1, 1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the Plan that relate to section
242(b)(2) of TEFRA.

 

(b) Time and Manner of Distribution.

 

(1) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

(2) Death of Participant Before Distributions Begin. If the participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(A) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then, distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

(B) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then, distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(C) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(D) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 9.10(b)(2), other than
Section 9.10(b)(2)(A), will apply as if the surviving spouse were the
Participant.

 

- 11 -



--------------------------------------------------------------------------------

For purposes of this Section 9.10(b)(2) and Section 9.10(d), unless Section
9.10(b)(2)(D) applies, distributions are considered to begin on the
Participant’s required beginning date. If Section 9.10(b)(2)(D) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 9.10(b)(2)(A). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 9.10(b)(2)(A)), the date
distributions are considered to begin is the date distributions actually
commence.

 

(3) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 9.10(c) and (d). If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of section 401(a)(9) of the Code and the Treasury
Regulations.

 

(c) Required Minimum Distributions During Participant’s Lifetime.

 

(1) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

 

(A) the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(B) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

(2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 9.10(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 

- 12 -



--------------------------------------------------------------------------------

(d) Required Minimum Distributions After Participant’s Death.

 

(1) Death On or After Date Distributions Begin.

 

(A) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

(i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

(ii) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(iii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(2) Death Before Date Distributions Begin.

 

(A) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by

 

- 13 -



--------------------------------------------------------------------------------

dividing the Participant’s Account balance by the remaining life expectancy of
the Participant’s designated Beneficiary, determined as provided in Section
9.10(d)(l).

 

(B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 9.10(b)(2)(A), this Section
9.10(d)(2) will apply as if the surviving spouse were the Participant.

 

(e) Definitions.

 

(1) Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 2.9 of the Plan and is the designated Beneficiary under section
401 (a)(9) of the Code and section 1.401 (a)(9)- 1, Q&A-4, of the Treasury
Regulations.

 

(2) Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 9.10(b)(2). The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(3) Life Expectancy. Life expectancy as computed by use of the Single Life Table
in section 1.401(a)(9)-9 of the Treasury Regulations.

 

(4) Participant’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The

 

- 14 -



--------------------------------------------------------------------------------

Account balance for the valuation calendar year includes any amounts rolled over
or transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

(5) Required Beginning Date. The date specified in Section 8.5(d)(2) of the
Plan.

 

IN WITNESS WHEREOF, the undersigned Director of Legal/Human Resources of Fifth
Third Bank has caused this Amendment to be adopted as of this 24th day of
December, 2003.

 

FIFTH THIRD BANK BY:  

/s/ Paul L. Reynolds

   

--------------------------------------------------------------------------------

   

Paul L. Reynolds

Director of Legal/Human Resources

 

- 15 -